EXHIBIT 10.6.10




PAR PHARMACEUTICAL COMPANIES, INC.




TERMS OF STOCK OPTION




(Effective for 2010 Awards)

This document sets forth the terms of the award of an Option (as defined in
Section 1 below) to purchase shares of common stock granted by PAR
PHARMACEUTICAL COMPANIES, INC. (the “Company”) pursuant to a Certificate of
Stock Option Grant (the “Certificate”) displayed at the website of Smith Barney
Benefits Access®.  The Certificate, which specifies the person to whom the
Option is granted (the “Optionee”) and other specific details of the grant, and
the electronic acceptance of the Certificate at the website of Smith Barney, are
incorporated herein by reference.

WHEREAS, the Board of Directors (the “Board”) of the Company has authorized and
approved the Par Pharmaceutical Companies, Inc. 2004 Performance Equity Plan
(the “Plan”), which has been approved by the stockholders of the Company;  




WHEREAS, the Plan, in part, provides for the grant of Options to certain
employees of the Company and any Subsidiary of the Company;




WHEREAS, pursuant to the Plan, the Committee has approved an award to the
Optionee designated in the Certificate of an option to purchase common stock of
the Company on the terms and subject to the conditions set forth in the Plan and
these Terms of Stock Option.  Capitalized terms used but not defined in these
Terms or the Certificate shall have the meanings set forth in the Plan.




NOW, THEREFORE, in consideration of the foregoing and of the terms and
conditions herein contained, the parties hereto agree as follows:

1.

Grant of Options.

  Subject to the terms and conditions hereinafter set forth and set forth in the
Plan, the Company hereby grants to the Optionee, as a matter of separate
agreement and not in lieu of salary, or any other compensation for services, the
right and option (the “Option”) to purchase all or any part of an aggregate
number of shares of Common Stock (the “Option Shares”) set forth in the
Certificate subject to the terms and conditions set forth in the Plan and these
Terms.

2.

Nonqualified Option; Withholding Tax.

  This Option shall not be deemed an “Incentive Stock Option” under the Internal
Revenue Code (“Code”).  The Company shall be entitled, if the Compensation and
Management Development Committee of the Board of Directors of the Company (the
“Committee”) deems it necessary or desirable, to withhold (or secure payment
from the Optionee in lieu of withholding) the amount of any withholding or other
tax required by law to be withheld or paid by the Company in connection with the
issuance of the Option Shares.





--------------------------------------------------------------------------------

3.

Grant Price.

  The grant price of each Option Share shall be the grant price specified on the
Certificate.

4.

Exercise Period.

4.1

Grant Expiration Date; Vesting.

  The Option shall be exercisable during the period (the “Exercise Period”)
commencing on the Grant Date specified on the Certificate and terminating at the
close of business on the date (the “Grant Expiration Date”) specified on the
Certificate.  All rights to exercise the Option shall terminate on the Grant
Expiration Date.  Subject to this Section 4 and Section 5 hereof, this Option
shall be exercisable in cumulative installments, during the Exercise Period, as
follows:

(i)

To the extent of 25% of the Option Shares any time after the first anniversary
of the Grant Date;

(ii)

To the extent of an additional 25% of the Option Shares any time after the
second anniversary of the Grant Date;

(iii)

To the extent of an additional 25% of the Option Shares any time after the third
anniversary of the Grant Date; and

(iv)

To the extent of the remaining 25% of the Option Shares any time after the
fourth anniversary of the Grant Date.

4.2

Effect of Termination of Employment.

4.2.1

Termination Upon Death or Disability.

  Upon the termination of the Optionee's employment by reason of the death or
disability (for purposes of the Plan) of the Optionee prior to the date that the
Option becomes fully vested and exercisable in accordance with the vesting
schedule specified on the Certificate, the Optionee shall be deemed vested as of
the date of such termination in that percentage of the Option Shares which the
Optionee would have become vested in if the Optionee had remained employed
through the next anniversary of the Grant Date that first occurs on or after the
date of such termination and the Option shall be exercisable with respect to
such Option Shares.  Further, upon the termination of the Optionee's employment
by reason of the death or disability of the Optionee at any time during the
Exercise Period, this Option or any unexercised portion thereof, which was
otherwise exercisable on the date of such termination (including such portion of
the Option Shares that may become exercisable as a result of the preceding
sentence), shall terminate unless such Option, to the extent exercisable on such
date, is exercised by the Optionee or the executor or administrator of the
Optionee’s estate, as the case may be, within one year after the date of such
termination of his employment.  However, should the death of the Optionee occur
during the one-year period following the termination of the employment of the
Optionee by reason of his disability, the Option, to the extent exercisable on
the date of termination of employment, may be exercised by the executor or
administrator of the Optionee's estate within one year following such death.
 The determination of whether the Optionee has terminated employment due to
disability shall be made in the good faith judgment of the Committee.  A
transfer of the Option by the Optionee by will or by laws of descent and
distribution shall not be effective to bind the Company unless the Company shall
have been furnished with written notice thereof and such other evidence as the





2




--------------------------------------------------------------------------------

Company may deem necessary or desirable to establish the validity of the
transfer and the acceptance by the transferee or transferees of the terms and
conditions of the Option.  Notwithstanding anything herein to the contrary, in
no event shall the Option be exercisable after the Grant Expiration Date.

4.2.2

Termination by Reason of Retirement.

  Should the employment of the Optionee terminate during the term of the Option
by reason of retirement by the Optionee on or after age 65, or with the approval
of the Committee, from active employment with the Company or any subsidiary
prior to age 65 (“Retirement”), this Option or any unexercised portion thereof
which was otherwise exercisable on the date of such termination, shall terminate
within thirty (30) days of the date of such termination unless the Committee, at
or before the time of such Retirement, shall determine that the Option shall
remain exercisable by the Optionee for a period of one year following the
effective date of such termination of employment; provided, however, that if the
Optionee dies within such one-year period, the Option may be exercised by the
executor or administrator of the Optionee's estate within one year following
such death.  Notwithstanding anything herein to the contrary, in no event shall
the Option be exercisable after the Grant Expiration Date.

4.2.3

Termination by Reason of Resignation.

  Should the employment of the Optionee terminate during the term of the Option
by reason of resignation by the Optionee (for any reason other than Retirement),
this Option or any unexercised portion thereof which was otherwise exercisable
on the date of such resignation, shall terminate unless such Option, to the
extent exercisable on the date of such resignation, is exercised within thirty
(30) days of the date on which the Optionee resigns.  Notwithstanding anything
herein to the contrary, in no event shall the Option be exercisable after the
Grant Expiration Date.

4.2.4

Termination For Cause.

  If the Optionee's employment is terminated “for cause,” this Option or any
unexercised portion thereof shall terminate and be of no further force and
effect from the date of termination.  Termination “for cause” as used herein
means the termination of Optionee's employment by the Company (or, if
applicable, any subsidiary thereof), “for cause” as defined in any agreement
between the Company (or any such subsidiary) and the Optionee or, in the event
no such agreement exists, based upon objective factors determined in good faith
by the Company.

4.2.5

Termination Without Cause.

  If the employment of the Optionee with the Company or any of its subsidiaries
is terminated (for any reason other than death, disability, Retirement,
resignation or discharge “for cause”), this Option or any unexercised portion
thereof which was otherwise exercisable on the date of such termination, shall
terminate unless such Option, to the extent exercisable on the date of such
termination, is exercised within ninety (90) days of the date on which the
Optionee ceases to be an employee.  Notwithstanding anything herein to the
contrary, in no event shall the Option be exercisable after the Grant Expiration
Date.

4.2.6

Change of Control.

  Upon a “Change of Control” of the Company, the Optionee's right to exercise
the Option shall be immediately vested and accelerated in full and the Optionee
may, during the  Exercise Period, exercise the Option for the remaining
unexercised portion of the Option (notwithstanding that such portion of the
Option





3




--------------------------------------------------------------------------------

had not yet otherwise become fully exercisable under Section 4.1 with respect to
all or part of the Option Shares at the date of such Change of Control);
provided, however, that nothing herein contained shall extend the Grant
Expiration Date.  

4.2.7

Sale of Company.

  Upon a Sale (as defined below), the Board of Directors or the Committee may
elect either (i) to continue the Option without any payment or (ii) to cause to
be paid to the Optionee, upon consummation of the Sale, a payment equal to the
excess, if any, of the Sale Consideration receivable by the holders of shares of
Common Stock in such a Sale (the “Sale Consideration”) over the purchase price
for this Option for each share of Common Stock the Optionee shall then be
entitled to acquire hereunder. If the Board of Directors of the Company elect to
continue the Option, then the Company shall cause effective provisions to be
made so that the Optionee shall have the right, by exercising this Option prior
to the Grant Expiration Date, to purchase the kind and amount of shares of stock
and other securities and property receivable upon such a Sale by a holder of the
number of shares of Common Stock which might have been purchased upon exercise
of the Option immediately prior to the Sale.  The value of the Sale
Consideration receivable by the holder of a share of Common Stock, if it shall
be other than cash, shall be determined, in good faith, by the Board of
Directors of the Company.  Upon payment to the Optionee of the Sale
Consideration, the Optionee shall have no further rights in connection with the
Option granted hereunder, this Option shall be terminated and surrendered for
cancellation and the Option shall be null and void.  For the purposes hereof, a
“Sale” shall occur, in any single transaction or series of related transactions,
upon the consummation of the events set forth under subsection (c) of the
definition of a “Change of Control” in Section 2.8 of the Plan.

5.

Forfeiture Provisions Following a Termination of Employment.

  (a)     Covenants.  As a condition for participation in the Plan and the
receipt of any benefits under these Terms, the Optionee shall agree and covenant
as follows:

(i)

at any time during the Optionee’s employment with the Company, its Affiliates or
its Subsidiaries and for a period of twenty-four (24) months following the
Optionee’s termination of such employment, the Optionee shall not, directly or
indirectly, either (A) personally or (B) as an employee, agent, partner,
stockholder, officer or director of, consultant to, or otherwise of any entity
or person engaged in any business in which the Company, its Affiliates or its
Subsidiaries is engaged, or is actively proposing to engage at the time of such
termination of employment, engages in conduct that breaches the Optionee’s duty
of loyalty to the Company, its Affiliates or its Subsidiaries or that is in
material competition with the Company, its Affiliates or its Subsidiaries or is
materially injurious to the Company, its Affiliates or its Subsidiaries,
monetarily or otherwise, which conduct shall include, but not be limited to:
 (1) disclosing or using any confidential information pertaining to the Company,
its Affiliates or its Subsidiaries; (2) any attempt, directly or indirectly, to
induce any employee of the Company, its Affiliates or its Subsidiaries to be
employed or perform services elsewhere; or (3) any attempt, directly or
indirectly, to solicit the trade of any customer or supplier or prospective
customer or supplier of the Company, its Affiliates or its Subsidiaries; or (4)
disparaging the Company, its Affiliates or its Subsidiaries or any of their
respective officers or directors.  The determination of whether any conduct,
action or failure to act falls within





4




--------------------------------------------------------------------------------

the scope of activities contemplated by this Section shall be made by the
Committee, in its discretion, and shall be final and binding upon the Optionee.
 A determination that any particular conduct, action or failure falls outside
the scope of activities contemplated by this Section shall not imply that, or be
determinative of whether, such conduct, action or failure is otherwise lawful or
appropriate.  For purposes of this Section, the Optionee shall not be deemed to
be a stockholder of a competing entity if the Optionee’s record and beneficial
ownership of equity securities of said entity amount to not more than one
percent (1%) of the outstanding equity securities of any company subject to the
periodic and other reporting requirements of the Securities Exchange Act of
1934, as amended the “1934 Act”).




(ii)

the Company would be irreparably injured in the event of a breach of any of the
Optionee’s obligations under Section 5(a)(i), monetary damages would not be an
adequate remedy for any such breach and the Company shall be entitled to
injunctive relief, in addition to any other remedies that it may have, in the
event of any such breach.




(b)

Recovery of Award Upon Violation of Covenants.  In the event that the Committee
determines that the Optionee has violated any of the covenants contained in
Section 5(a), then:




(i)

all of the Optionee’s unexercised Options shall terminate immediately;




(ii)

to the extent that the Optionee holds shares of Common Stock acquired upon
exercise of any vested Option, the Optionee upon notice from the Company of the
Optionee’s obligations under this Section 5(b)(ii), shall, at the option of the
Company, either: (1) immediately deliver to the Company an amount in cash equal
to the then-Fair Market Value of such Common Stock less the aggregate exercise
price paid by or on behalf of the Optionee with respect to such exercised
shares, or (2) sell such Common Stock to the Company for an amount equal to the
aggregate exercise price paid by or on behalf of the Optionee with respect to
such exercised shares; and




(iii)

to the extent that the Optionee has disposed of shares of Common Stock acquired
upon exercise of any vested Option, the Optionee upon notice from the Company of
the Optionee’s obligations under this Section 5(b)(iii), shall immediately pay
the Company an amount equal to the amount realized by the Optionee upon the
disposition of such Common Stock or, if the disposition was not an arm’s-length
transaction with an unrelated party, an amount equal to the then-Fair Market
Value of such Common Stock less the aggregate exercise price paid by or on
behalf of the Optionee with respect to such exercised shares.




The notice described in subsections (ii) and (iii) above may be given at any
time within twelve months after the expiration of the applicable covenant period
under Section 5(a).  





5




--------------------------------------------------------------------------------

6.

Nontransferability of Option.

  Except as provided in Section 4, this Option and the rights and privileges
conferred hereby may not be transferred, assigned, pledged or hypothecated in
any way (whether by operation of law or otherwise) and shall not be subject to
execution, attachment or similar process.  Upon any attempt to transfer, assign,
pledge, hypothecate or otherwise dispose of this Option or any right or
privilege conferred hereby, contrary to the provisions hereof, or upon the levy
of any attachment or similar process on the rights and privileges conferred
hereby, this Option and the rights and privileges conferred hereby shall
immediately become null and void.

7.

Payment of Purchase Price.

  The purchase price of the shares of Common Stock as to which the Option is
exercised shall be paid in full at the time of exercise, as hereinafter
provided.  The purchase price may be paid with (i) Common Stock of the Company
already owned by, and in the possession of, the Optionee, or (ii) any
combination of U.S. dollars or Common Stock of the Company.  Anything herein to
the contrary notwithstanding, any required withholding tax shall be paid by the
Optionee in full in U.S. dollars at the time of exercise of the Option.
 Payments in U.S. dollars may be made by wire transfer, certified or bank check,
or personal check, in each case payable to the order of the Company; provided,
however, that the Company shall not deliver certificates representing any Option
Shares purchased until the Company has confirmed the receipt of good and
available funds in payment of the purchase price thereof.  Shares of Common
Stock of the Company used to satisfy the grant price of the Option shall be
valued at the Fair Market Value on the date of exercise (as defined in the
Plan).  The Optionee shall not have any of the rights of a shareholder with
respect to the Option Shares until the Option Shares have been issued after the
due exercise of the Option.  Payment may also be made, in the discretion of the
Company, by the delivery (including, without limitation, by fax) to the Company
or its designated agent of an executed irrevocable option exercise form together
with irrevocable instructions to a broker-dealer to sell or margin a sufficient
portion of the shares and deliver the sale or margin loan proceeds directly to
the Company to pay for the grant price.  

8.

Exercise of Option.

  Subject to the terms and conditions set forth herein, the Option may be
exercised by written notice to the Company pursuant to Section 14.1 hereof.
 Such notice shall state the election to exercise the Option and the number of
Option Shares with respect to which it is being exercised, and shall be signed
by the person or persons so exercising the Option.  Such notice may also contain
such investment representations as the Company may from time to time require.
 Such notice shall be accompanied by payment of the full purchase price of the
Option Shares, and the Company shall issue a certificate or certificates
evidencing the Option Shares as soon as practicable after the notice is received
(subject to receipt of good and available funds as provided in Section 7 above).
 Payment of the purchase price shall be made in U.S. dollars, by delivery of
securities of the Company, or by a combination of U.S. dollars and securities,
as provided in Section 7 above.  The certificate or certificates evidencing the
Option Shares shall be registered in the name of the person or persons so
exercising the Option.  In the event the Option is being exercised by any person
or persons other than the Optionee as provided in Section 4.2 above, the notice
shall be accompanied by appropriate proof of the right of such person or persons
to exercise the Option.  Notwithstanding the foregoing, the obligation of the
Company to sell and deliver shares of Common Stock with respect to the Option
granted hereunder shall be subject to, as deemed necessary or appropriate by
counsel for the Company, and the Committee shall have the sole discretion to
impose such conditions, restrictions and limitations (including suspending
exercises of the Option and the tolling of any





6




--------------------------------------------------------------------------------

applicable exercise period during such suspension) on the issuance of Common
Stock with respect to the Option unless and until the Committee determines that
such issuance complies with (i) all applicable laws, rules and regulations and
such approvals by any governmental agencies as may be required, including,
without limitation, the effectiveness of a registration statement under the
Securities Act of 1933 (the “1933 Act”), and (ii) the condition that such shares
shall have been duly listed on such stock exchanges as the Common Stock is then
listed.

9.

Transfer of Option Shares.

  Anything in these Terms to the contrary notwithstanding, the Optionee hereby
agrees that he shall not sell, transfer by any means or otherwise dispose of the
Option Shares acquired by him without registration under the 1933 Act, or in the
event that they are not so registered, unless (i) an exemption from the 1933 Act
is available thereunder, and (ii) the Optionee has furnished the Company with
notice of such proposed transfer and the Company's legal counsel, in its
reasonable opinion, shall deem such proposed transfer to be so exempt.

10.

Anti-Dilution Provisions.

  In the event of a stock dividend, subdivision, combination or reclassification
of shares, or any other change in the corporate structure or shares of the
Company, the number of Option Shares covered by any unexercised portion of the
Option and the related purchase price per share shall be adjusted
proportionately; provided, however, that upon the dissolution or liquidation of
the Company, or upon any merger, consolidation or other form of reorganization,
the Option may be terminated and be of no further effect.

11.

Company Representations.

  The Company hereby represents and warrants to the Optionee that:

(a)

the Company, by appropriate and all required action, is duly authorized to enter
into these Terms and consummate all of the transactions contemplated hereunder;
and

(b)

the Option Shares, when issued and delivered by the Company to the Optionee in
accordance with the terms and conditions hereof, will be duly and validly issued
and fully paid and non-assessable.

12.

Optionee Representations.

  The Optionee hereby represents and warrants to the Company that:

(a)

The Company has made available to the Optionee a copy of all reports and
documents required to be filed by the Company with the Securities and Exchange
Commission pursuant to the 1934 Act within the last twelve (12) months and all
reports issued by the Company to its stockholders during such period;

(b)

The Optionee must bear the economic risk of the investment in the Option Shares,
which cannot be sold by him unless they are registered under the 1933 Act or an
exemption therefrom is available thereunder;

(c)

The Optionee has had both the opportunity to ask questions of and receive
answers from the Company and all persons acting on its behalf concerning the
terms and conditions of the offer made hereunder;





7




--------------------------------------------------------------------------------

(d)

The Optionee is aware that the Company shall place stop transfer orders with its
transfer agent against the transfer of the Option Shares in the absence of
registration under the 1933 Act or an exemption therefrom as provided herein;
and

(e)

The Optionee is aware that nothing in these Terms shall confer upon the Optionee
any right to continue in the employ or as a director or agent of the Company or
shall affect the right of the Company to terminate the employment or
relationship of the Optionee with the Company.

13.

Amendments to Plan; Conflicts.

  No amendment or modification of the Plan shall be construed as to terminate
the Option granted under these Terms.  In the event of a conflict between the
provisions of the Plan and the provisions of these Terms, the provisions of the
Plan shall in all respects be controlling.

14.

Miscellaneous.

14.1

Notices.

  All notices or communications under these Terms shall be in writing, addressed
as follows:




If to Company:

Par Pharmaceutical Companies, Inc.

300 Tice Boulevard

Woodcliff Lake, NJ  07677

Attention: General Counsel




If to Optionee:

Address of Optionee on file with the Company.

Any such notice or communication shall be (a) delivered by hand (with written
confirmation of receipt) or sent by a nationally recognized overnight delivery
service (receipt requested), (b) registered electronically through the
Smith-Barney website or other online administrator, subject to any applicable
confirmation process established by the online administrator, or (c) sent
certified or registered mail, return receipt requested, postage prepaid,
addressed as above (or to such other address as such party may designate in
writing from time to time), and the actual date of receipt shall determine the
time at which notice was given.

14.2

Waiver.

  The waiver by any party hereto of a breach of any provision of the Certificate
or these Terms shall not operate or be construed as a waiver of any other or
subsequent breach.

14.3

Entire Agreement.

  The Plan is incorporated herein by reference.  The Plan, these Terms and the
Certificate constitute the entire agreement between the parties with respect to
the subject matter hereof and supersede in their entirety all prior undertakings
and agreements of the Company and Optionee with respect to the subject matter
hereof, and may not be modified except by means of a writing signed by the
Company and Optionee.

14.4

Binding Effect; Successors.

  These Terms and the Certificate shall inure to the benefit of and be binding
upon the parties hereto and to the extent not prohibited herein, their
respective heirs, successors, assigns and representatives.  Nothing in these
Terms or the Certificate, expressed or implied, is intended to confer on any
person other





8




--------------------------------------------------------------------------------

than the parties hereto and as provided above, their respective heirs,
successors, assigns and representatives, any rights, remedies, obligations or
liabilities.

14.5

Governing Law.

  These Terms and the Certificate, and their validity, interpretation,
performance and enforcement, shall be governed by and construed in accordance
with the laws of the State of Delaware.

14.6

Headings.

  The headings contained herein are for the sole purpose of convenience of
reference, and shall not in any way limit or affect the meaning of or
interpretation of any of the terms or provisions of these Terms.

14.7

Severability.

  Whenever possible, each provision in these Terms shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of these Terms shall be held to be prohibited by or invalid under applicable
law, then (a) such provision shall be deemed amended to accomplish the
objectives of the provision as originally written to the fullest extent
permitted by law and (b) all other provisions of these Terms shall remain in
full force and effect.

14.8

No Strict Construction.

  No rule of strict construction shall be implied against the Company, the
Committee or any other person in the interpretation of any of the terms of the
Plan, these Terms or any rule or procedure established by the Committee.

14.9

Further Assurances.

  The Optionee agrees, upon demand of the Company or the Committee, to do all
acts and execute, deliver and perform all additional documents, instruments and
agreements that may be reasonably required by the Company or the Committee, as
the case may be, to implement the provisions and purposes of the Certificate,
these Terms and the Plan.

IN WITNESS WHEREOF, the parties hereunto set their hands as of the date the
Certificate is accepted on the website of Smith Barney.

PAR PHARMACEUTICAL COMPANIES, INC.

Thomas J. Haughey

Executive Vice President and General Counsel

OPTIONEE

(Acceptance designated electronically

at the website of Smith Barney)








9


